DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 2012/0255919 in view of Thieman US 9075290 in view of McGowan US 20130299651.

Regarding claim 1, Jones discloses a coupling apparatus to mount a second electronic device to a first electronic device, the coupling apparatus comprising: 
a first coupling part (16/46) configured to be coupled with a first electronic device (12 in Fig. 13) the first coupling part (16/46) having coupling holes (78 in Fig. 3 and 4) spaced apart and aligned horizontally (as depicted in Fig. 3 and 4); 
a second coupling part (20) configured to be coupled with a second electronic device (14 in Fig. 1), the second coupling part (20) having coupling holes (openings from which 74 extend in Fig. 7) spaced apart and aligned horizontally (as depicted in Fig. 7); and 
a connecting part (18) comprising: 
a first plurality of coupling hole sets (sets of 60 in Fig. 6A) formed in one end  region (56 in Fig. 5a) of the connecting part (18), each of the first plurality of coupling hole sets (sets of 60) having coupling holes (60) spaced apart and aligned horizontally (as depicted in Fig. 5a); 
a second plurality of coupling hole sets (sets of 72 in Fig. 6A) formed in an opposite end region (58 in Fig. 5a) of the connecting part (18), each of the second coupling hole sets (sets of 72) having coupling holes (72) that are spaced apart and aligned horizontally (as depicted in Fig. 5a); and 
wherein the connecting part (18) is configured to be coupled with the first coupling part (16/46) using a coupling hole set from the first plurality of coupling hole sets, and be coupled with the second coupling part (20), using a coupling hole set from the second plurality of coupling hole sets, such that 
16/46) and the second coupling part (20) are connected through the connecting part (18),
wherein neighboring coupling hole sets (adjacent pairs of 60 in Fig. 6a) of the first plurality of coupling hole sets (sets of 60) are spaced apart from each other by a first distance (vertical spacing of 60 hereinafter L1 in Fig. 6a), 
wherein neighboring coupling hole sets (adjacent pairs of 72 in Fig. 6a) of the second plurality of coupling hole sets (sets of 72) are spaced apart from each other by a second distance (vertical spacing of 72 hereinafter L2 in Fig. 6a), wherein the first distance (L1) is different to the second distance (L2), and 
wherein a distance between the first coupling part (16/46) and the second coupling part (20) is adjustable depending on which coupling hole set of the first plurality of coupling hole sets (sets of 60) the first coupling part (16/46) couples to.
Jones does not explicitly disclose a supporting member configured to extend and retract from the second coupling part; an elongated guide hole enclosed by the connecting part and formed so that the elongated guide hole extends vertically between each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets and is aligned horizontally with each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets,
wherein the elongated guide hole is configured to allow a user to insert a first coupling member, that extends through the elongated guide hole to the first coupling part, to allow the user to move the first plurality of coupling hole sets in a vertical direction, so that the first plurality of coupling hole sets align with the coupling holes spaced apart and aligned horizontally of the first coupling part; 

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate a part and have the connecting part of Jones further include an additional coupling hole set of the second plurality of coupling hole sets and have the distance between the first coupling part and the second coupling part also adjustable depending on which coupling hole set of the second plurality of coupling hole sets the second coupling part couples to, in order to provide the user with further adjustment options as suggested by the distance between having a set of plurality of coupling hole sets as such a modification would not produce new and unexpected result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Thieman US 9075290 discloses a connecting part (50 in Fig. 11/12a) having an elongated guide hole (205 in Fig. 11/12a) enclosed by a the connecting part (50) and formed so that the elongated guide hole (205) extends vertically between each of a spaced apart and aligned horizontally holes (210 of 50 in Fig. 11) of a first coupling hole sets (sets of 210 in Fig.11/12a) and is aligned horizontally with each of the spaced apart and aligned horizontally holes (210) of the first plurality of coupling hole sets (sets of 210);
wherein the elongated guide hole (205) is configured to allow a user to insert a coupling member (180 in Fig. 11), that extends through the elongated guide hole (205) 40 in Fig. 11/12a), to allow the user to move the first plurality of coupling hole sets (sets of 210) in vertical direction (vertical direction relative to the surface containing the elongated guide hole 205 shown in Fig. 11), so that the first plurality of coupling hole sets (sets of 210) align with coupling holes (210 of 40 in Fig. 11/12a) spaced apart and aligned horizontally of the first coupling part (40 as depicted in Fig. 11/12a).
It would have been further obvious to one or to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an elongated guide hole enclosed by the connecting part of Jones that extends vertically between each of Jones spaced apart and aligned horizontally holes of the first plurality of coupling hole sets of 60 and is aligned horizontally with each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets, as taught by Thieman and have the elongated guide hole configured to allow a user to insert a first coupling member, that extends through the elongated guide hole to the first coupling part, to allow the user to move the first plurality of coupling hole sets in vertical direction, so that the first plurality of coupling hole sets align with the coupling holes spaced apart and aligned horizontally of the first coupling part, in order to further secure and align the first coupling part and second coupling part to the connecting part.
Furthermore, McGowan US 20130299651 discloses a supporting member (602 in fig. 10b) configured to extend and retract from a second coupling part (600 as depicted in Fig. 10a and 10b).
It would have been further obvious to one or to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second coupling part a supporting member configured to extend and retract from the second coupling part, as taught by McGowan, in order to provide the user with a depth-adjustable shelf.


Regarding claim 2, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, wherein the coupling holes (48/50 in Fig. 11 of Jones) of the first coupling part (16/46 of Jones) are formed according to a video electronics standards association (VESA) wall mount standard and is arranged to be coupled with the first electronic device (12 of Jones) through the coupling holes (48/50 see [0041] of Jones) of the first coupling part (16/46 of Jones).

Regarding claim 3, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 2, wherein the first coupling part (16/46 of Jones) is coupled with the first electronic device (12 of Jones) through the coupling holes (48/50 of Jones) of the first coupling part (16/46 of Jones) and coupling holes (see [0041] of Jones) formed in the first electronic device (12 of Jones) according to the VESA wall mount standard.

Regarding claim 7, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, wherein the first coupling part (16/46 of Jones) and the connecting part (18 of Jones) are integrated into one element (as depicted in Fig. 2 of Jones).

Regarding claim 8, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, wherein the second coupling part (20 of Jones) and the connecting part (18 of Jones) is integrated into one element (as depicted in Fig. 2 of Jones).

Regarding claim 9, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, wherein the first coupling part (16/46 of Jones) is coupled with a rear surface of the first electronic device (12 as depicted in Fig. 13-15 of Jones), 
wherein the second coupling part (20 of Jones) includes a first supporter (70 in Fig. 8 of Jones) supporting a rear surface of the second electronic device (14 of Jones) and a second supporter (68 in Fig. 8 of Jones) supporting a bottom surface of the second electronic device (14 of Jones), and 
wherein the second electronic device (14 of Jones) is coupled with at least one of the first supporter (70 of Jones) and the second supporter (68 of Jones).

Regarding claim 10, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 9, wherein, when the first electronic device (12 of Jones) and the second electronic device (14 of Jones) are connected to each other by the coupling apparatus (10 of Jones), and 
wherein the first coupling part (16/46 of Jones) and the first supporter (70 of Jones) are positioned on a coplanar plane (as depicted in Fig. 2 of Jones).

Regarding claim 11, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 9, wherein the supporting member (602 in Fig. 10A-10B of McGowan) is coupled with the first supporter (70 of Jones), and 
wherein, when the first electronic device (16 of Jones) is mounted onto a wall (88 in Fig. 18 of Jones), the second electronic device (14 of Jones) is supported by the supporting member (602 of McGowan) to be mounted onto the wall (88 as depicted in Fig. 18 of Jones).

Regarding claim 12, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 9, wherein the supporting member (602 of McGowan) includes a pin (peg 607 in Fig. 10B of McGowan). The Examiner would like to point out that according to Merriam-Webster a peg is made of wood pin.
Jones in view of Thieman in view of McGowan do not explicitly disclose that the pin is formed of at least one of rubber, plastic, wood, and metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to selected the suitable material and have the pin of Jones in view of Thieman in view of McGowan formed of at least one of rubber, plastic, wood, and metal, in order to provide a durable and sturdy structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 13, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, further comprising: 
when the first electronic device (12 of Jones) and the second electronic device (14 of Jones) are connected by the coupling apparatus (10 of Jones).
Jones in view of Thieman does not explicitly disclose a molding part coupled with the connecting part, wherein the molding part is positioned between the first electronic device (12) and the second electronic device.
However, Jones discloses a molding part (120A in Fig. 24) coupled with the connecting part (118B), wherein the molding part (120A) is positioned between the first electronic device and the second electronic device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Jones’ in view of Thieman coupling apparatus further comprise a molding part coupled with the connecting part, wherein the molding part is positioned between the first electronic device and the second electronic device, in order to route cables.

Regarding claim 14, Jones in view of Thieman in view of McGowan discloses the coupling apparatus of claim 1, wherein the first electronic device (12 of Jones) includes a display device (12 as depicted in Fig. 13-15 of Jones), and wherein the second electronic device (14) includes a speaker device (14 see [0038] of Jones).

Regarding claim 15, Jones discloses a display device (12 in Fig. 13) comprising: 
housing of 12) to form an outer appearance of the display device (12), the house having an open surface (opening exposing display of 12 as depicted in Fig. 15); 
a display (display of 12 in Fig. 15) placed in the housing (housing of 12) and having one surface (display surface of 12 in Fig. 15) exposed to an outside through the opening surface (opening exposing display of 12) of the housing (housing of 12); and 
a coupling apparatus (10 in Fig. 1) to be coupled with the housing (housing of 12) and an external electronic device (14 in Fig. 1), 
the coupling apparatus (10) to mount the external device (14) to the display device (display of 12), the coupling apparatus (10) including:
a first coupling part (16 in Fig. 1) configured to be coupled with the housing (housing of 12 through 22/24) the first coupling part (16/46) having coupling holes (78 in Fig. 3 and 4) spaced apart and aligned horizontally (as depicted in Fig. 3 and 4); 
a second coupling part (20 in Fig. 1) configured to be coupled with the external electronic device (14), the second coupling part (20) having coupling holes (openings from which 74 extend in Fig. 7) spaced apart and aligned horizontally (as depicted in Fig. 7); and 
a connecting part (18 in Fig. 1) comprising: 
a first plurality of coupling hole sets (sets of 60 in Fig. 6a) formed in one end region (56 in Fig. 5a) of the connecting part (18), each of the first plurality of coupling hole sets (sets of 60) having coupling holes (60) spaced apart and aligned horizontally (as depicted in Fig. 5a); 
sets of 72 in Fig. 6a) formed in an opposite end region (58 in Fig. 5a) of the connecting part (18), each of the second coupling hole sets (sets of 72) having coupling holes (72) that are spaced apart and aligned horizontally; and 
wherein the connecting part (18) is configured to 
to be coupled with the first coupling part (16/46) using a coupling hole set from the first plurality of coupling hole sets, and 
to be coupled with the second coupling part (20), using a coupling hole set from the second plurality of coupling hole sets, such that 
the first coupling part (16/46) and the second coupling part (20) are connected through the connecting part (18), and
wherein neighboring coupling hole sets (adjacent pairs of 60 in Fig. 6a) of the first plurality of coupling hole sets (sets of 60) are spaced apart from each other by a first distance (vertical spacing of 60 hereinafter L1 in Fig. 6a), 
wherein neighboring coupling hole sets (adjacent pairs of 72 in Fig. 6a) of the second plurality of coupling hole sets (sets of 72) are spaced apart from each other by a second distance (vertical spacing of 72 hereinafter L2 in Fig. 6a), 
wherein the first distance (L1) is different to the second distance (L2), and 
wherein a distance between the first coupling part (16/46) and the second coupling part (20) is adjustable depending on which coupling hole set of the first plurality of coupling hole sets (sets of 60) the first coupling part (16/46) couples to.
Jones does not explicitly disclose a supporting member configured to extend and retract from the second coupling part; an elongated guide hole enclosed by the 
wherein the elongated guide hole is configured to allow a user to insert a coupling member, that extends through the elongated guide hole to the first coupling part, to allow the user to move the first plurality of coupling hole sets in a vertical direction, so that the first plurality of coupling hole sets align with the coupling holes spaced apart and aligned horizontally of the first coupling part; and 
that the distance between the first coupling part and the second coupling part is also adjustable depending on which coupling hole set of the second plurality of coupling hole sets the second coupling part couples to.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate a part and have the connecting part of Jones further include an additional coupling hole set of the second plurality of coupling hole sets and have the distance between the first coupling part and the second coupling part also adjustable depending on which coupling hole set of the second plurality of coupling hole sets the second coupling part couples to, as such a modification would not produce new and unexpected result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Thieman US 9075290 discloses a connecting part (50 in Fig. 11/12a) having an elongated guide hole (205 in Fig. 11/12a) enclosed by a the connecting part 50) and formed so that the elongated guide hole (205) extends vertically between each of a spaced apart and aligned horizontally holes (210 of 50 in Fig. 11) of a first coupling hole sets (sets of 210 in Fig.11/12a) and is aligned horizontally with each of the spaced apart and aligned horizontally holes (210) of the first plurality of coupling hole sets (sets of 210),
wherein the elongated guide hole (205) is configured to allow a user to insert a coupling member (180 in Fig. 11), that extends through the elongated guide hole (205) to a first coupling part (40 in Fig. 11/12a), to allow the user to move the first plurality of coupling hole sets (sets of 210) in vertical direction (vertical direction relative to the surface containing the elongated guide hole 205 shown in Fig. 11), so that the first plurality of coupling hole sets (sets of 210) align with coupling holes (210 of 40 in Fig. 11/12a) spaced apart and aligned horizontally of the first coupling part (40 as depicted in Fig. 11/12a).
It would have been further obvious to one or to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an elongated guide hole enclosed by the connecting part of Jones that extends vertically between each of Jones spaced apart and aligned horizontally holes of the first plurality of coupling hole sets of 60 and is aligned horizontally with each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets, as taught by Thieman and have the elongated guide hole configured to allow a user to insert a first coupling member, that extends through the elongated guide hole to the first coupling part, to allow the user to move the first plurality of coupling hole sets in vertical direction, so that the first plurality of coupling hole sets align with the coupling holes spaced apart and 
Furthermore, McGowan US 20130299651 discloses a supporting member (602 in fig. 10b) configured to extend and retract from a second coupling part (600 as depicted in Fig. 10a and 10b).
It would have been further obvious to one or to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second coupling part of Jones in view of Thieman, further include a supporting member configured to extend and retract from the second coupling part, as taught by McGowan, in order to provide the user with a depth-adjustable shelf.

Regarding claim 16, Jones discloses a speaker device (14 in Fig. 1 see [0038]) comprising: 
a housing (housing of 14 in Fig. 1) to form an outer appearance of the speaker device (14); 
a speaker (speaker of 14 in Fig. 1) placed in the housing (housing of 14); and 
a coupling apparatus (10 in Fig. 1) to be coupled with the housing (housing of 14) and external electronic device (12 in Fig. 13), 
wherein the coupling apparatus (10) to mount the speaker device (speaker of 14) to the external electronic device (12), the coupling apparatus (10) includes:
a first coupling part (16 in Fig. 1) configured to be coupled with an external electronic device (12) the first coupling part (16/46) having coupling holes (78 in Fig. 3 and 4) spaced apart and aligned horizontally (as depicted in Fig. 3 and 4); 
20 in Fig. 1) configured to be coupled with the housing (housing of 14), the second coupling part (20) having coupling holes (openings from which 74 extend in Fig. 7) spaced apart and aligned horizontally (as depicted in Fig. 7); and 
a connecting part (18) comprising: 
a first plurality of coupling hole sets (sets of 60 in Fig. 6a) formed in one end region (56 in Fig. 5a) of the connecting part (18), each of the first plurality of coupling hole sets (sets of 60) having coupling holes (60) spaced apart and aligned horizontally (as depicted in Fig. 5a); 
a second plurality of coupling hole sets (sets of 72 in Fig. 6a) formed in an opposite end region (58 in Fig. 5a) of the connecting part (18), each of the second coupling hole sets (sets of 72) having coupling holes (72) that are spaced apart and aligned horizontally; and 
wherein the connecting part (18) is configured to 
be coupled with the first coupling part (16/46) using a coupling hole set from the first plurality of coupling hole sets, and 
to be coupled with the second coupling part (20), using a coupling hole set from the second plurality of coupling hole sets, such that 
the first coupling part (16/46) and the second coupling part (20) are connected through the connecting part (18), and
wherein neighboring coupling hole sets (adjacent pairs of 60 in Fig. 6a) of the first plurality of coupling hole sets (sets of 60) are spaced apart from each other by a first distance (vertical spacing of 60 hereinafter L1 in Fig. 6a), 
adjacent pairs of 72 in Fig. 6a) of the second plurality of coupling hole sets (sets of 72) are spaced apart from each other by a second distance (vertical spacing of 72 hereinafter L2 in Fig. 6a), 
wherein the first distance (L1) is different to the second distance (L2), and 
wherein a distance between the first coupling part (16/46) and the second coupling part (20) is adjustable depending on which coupling hole set of the first plurality of coupling hole sets (sets of 60) the first coupling part (16/46) couples to.
Jones does not explicitly disclose a supporting member configured to extend and retract from the second coupling part; an elongated guide hole enclosed by a the connecting part and formed so that the elongated guide hole extends vertically between each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets and is aligned horizontally with the each of the spaced apart and aligned horizontally holes of the first plurality of coupling hole sets,
wherein the elongated guide hole is configured to allow a user to insert a first coupling member, that extends through the elongated guide hole to the first coupling part, to allow the user to move the first plurality of coupling hole sets in a vertical direction, so that the first plurality of coupling hole sets align with the coupling holes spaced apart and aligned horizontally of the first coupling part; 
and that the distance between the first coupling part and the second coupling part is also adjustable depending on which coupling hole set of the second plurality of coupling hole sets the second coupling part couples to.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate a part and have the connecting In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Thieman US 9075290 discloses a connecting part (50 in Fig. 11/12a) having an elongated guide hole (205 in Fig. 11/12a) enclosed by a the connecting part (50) and formed so that the elongated guide hole (205) extends vertically between each of a spaced apart and aligned horizontally holes (210 of 50 in Fig. 11) of a first coupling hole sets (sets of 210 in Fig.11/12a) and is aligned horizontally with each of the spaced apart and aligned horizontally holes (210) of the first plurality of coupling hole sets (sets of 210);
wherein the elongated guide hole (205) is configured to allow a user to insert a coupling member (180 in Fig. 11), that extends through the elongated guide hole (205) to a first coupling part (40 in Fig. 11/12a), to allow the user to move the first plurality of coupling hole sets (sets of 210) in vertical direction (vertical direction relative to the surface containing the elongated guide hole 205 shown in Fig. 11), so that the first plurality of coupling hole sets (sets of 210) align with coupling holes (210 of 40 in Fig. 11/12a) spaced apart and aligned horizontally of the first coupling part (40 as depicted in Fig. 11/12a).

Furthermore, McGowan US 20130299651 discloses a supporting member (602 in fig. 10b) configured to extend and retract from a second coupling part (600 as depicted in Fig. 10a and 10b).
It would have been further obvious to one or to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second coupling part of Jones in view of Thieman, further include a supporting member configured to extend and retract from the second coupling part, as taught by McGowan, in order to provide the user with a depth-adjustable shelf.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841